Dear Ms. Shirley:
This office is in receipt of your request for an opinion of the Attorney General in regard to supervising prisoner workers.  You indicate the police jury is paying $2.00 per day to each prisoner working on parish drainage and also paying the Sheriff $5.00 per hour for a deputy to watch the prisoners.  You ask if the Public Works Committee, members of the police jury,  can supervise the prisoner crew since they are not employees of the police jury but given the incentive to work as contract labor.
We feel it would require the agreement of the sheriff to permit the Public Works Committee to have supervision over the prisoner crew rather than a deputy.  R.S. 15:708 allows the sheriff to set willing prisoners to work on public works as determined by the governing authority.  However, it further provides, "The prisoner shall always remain under the custody and control of the sheriff.  The sheriffs of the parishes shall establish regulations which they may deem necessary to carry into effect the provisions of this Section and for the discipline, working, and employment of the prisoners".
Also, we think you should be aware that there is a possibility of increased exposure to liability by the parish if they assume supervision and an injury occurs during the work project, although the question of liability would depend on the facts of the situation.
We hope this sufficiently answers your question.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR